Case 1:15-cv-07005-RMB-MJS Document 206 Filed 03/19/21 Page 1 of 42 PageID: 1732




  NOT FOR PUBLICATION

                       IN THE UNITED STATES DISTRICT
                       COURT FOR THE DISTRICT OF NEW
                           JERSEY CAMDEN VICINAGE

  MARTIN LUTHER ROGERS,              :
                                     :       Civ. No. 15-7005(RMB-MJS)
                   Plaintiff         :
                                     :
        v.                           :       OPINION (Redacted)
                                     :
  NJDOC, et al.,                     :
                                     :
                   Defendants

  APPEARANCES:

  Charles Harry Landesman,
  Esq. LAW, FROELICH &
  LANDESMAN
  P.O. Box 474
  Hillsdale, NJ
  07642
        On behalf of Plaintiff

  Margaret M. Raymond Flood,Esq.
  Candice Huber Rienzo, Esq.
  NORRIS MCLAUGHLIN, P.A.
  400 Crossing Boulevard, 8th Floor
  P.O. Box 5933
  Bridgewater, NJ
  08807
        On behalf of Defendants Rutgers University Behavioral
   and Correctional Healthcare, Laurie Valentino, Christopher
   Simkins, Tina Montgomery, University of Medicine and Dentistry,
   and Roni J. Feldman


   BUMB, United States District Judge

        This matter comes before the Court upon the motion for summary

   judgment (Med. Defs’ Mot. for Summ. J., Dkt. No. 179) by Defendants

                                         1
Case 1:15-cv-07005-RMB-MJS Document 206 Filed 03/19/21 Page 2 of 42 PageID: 1733



   Rutgers    University     Behavioral       and   Correctional    Healthcare

   (“RUCHC”),      Laurie    Valentino,       Christopher     Simkins,       Tina

   Montgomery, University of Medicine and Dentistry (“UMDNJ”), and

   Roni J. Feldman (collectively the “Medical Defendants”). The Court

   has also addressed the motion for judgment on the pleadings and for summary

   judgment by the New Jersey Department of Corrections Defendants (Dkt. No. 172)

   in a companion Opinion and Order. For the reasons discussed below, the

   Court will grant summary judgment to the Medical Defendants on

   Plaintiff’s federal claims and reserve the issue of supplemental

   jurisdiction over Plaintiff’s state law claims pending resolution

   of the claims against unserved defendants.

   I.     PROCEDURAL HISTORY

          Plaintiff initiated this action pro se by filing a civil

   rights complaint on September 22, 2015. (“Compl.” Dkt. No. 1.) The

   Court granted Plaintiff’s application to proceed in forma pauperis

   under 28 U.S.C. § 1915(a), dismissed certain claims pursuant to

   § 1915(e)(2)(B), based on immunity and failure to state a claim,

   and permitted the remaining claims to proceed. (Opinion and

   Order, Dkt. Nos. 5, 6.) After discovery, Plaintiff filed an

   amended complaint on March 23, 2018. (“Am. Compl.” Dkt. No. 135.)

   On    October 11, 2018, Charles H. Landesman, Esq. entered an

   appearance as counsel for Plaintiff in this matter. (Letter, Dkt.

   No.    124.)   After   service    of   the   amended   complaint     on    the

   defendants, the Medical Defendants filed a motion for summary

                                          2
Case 1:15-cv-07005-RMB-MJS Document 206 Filed 03/19/21 Page 3 of 42 PageID: 1734



   judgment on November 5, 2019. (“Med. Defs’ Mot. for Summ. J.”

   Dkt. No. 179.) Plaintiff filed his brief in opposition to the

   Medical Defendants’ motion for summary judgment on December 31,

   2019 (“Pl’s Opp. Brief” Dkt. No. 187), and the Medical Defendants

   filed a reply brief on April 6, 2020. (“Med. Defs’ Reply Brief”

   Dkt. No. 198.)

   II.   THE AMENDED COMPLAINT

         Plaintiff is a prisoner who was incarcerated at South Woods

   State Prison (“SWSP”) and subsequently at Northern State Prison

   (“NSP”) in New Jersey when the events giving rise to this action

   occurred between 2012 and 2016. (Am. Compl., Dkt. No. 135.)

   Plaintiff alleges that the Medical Defendants were deliberately

   indifferent to his serious medical needs when they allowed his

   ground-floor housing restriction and pain medications to lapse;

   improperly discontinued his cholesterol medication; and failed

   to provide adequate medical treatment for his head, left eye,

   back, and knee injuries. Plaintiff further alleges that he was

   excluded from participation in or denied the benefits of the

   services, programs, or activities of the New Jersey Department of

   Corrections (“NJDOC”) as a direct result of RUCHC’s deliberate

   indifference. Plaintiff also brings claims against the Medical

   Defendants under the New Jersey Civil Rights Act, N.J.S.A. 10:6-

   2 et seq., and negligence claims under the New Jersey Tort Claims

   Act, N.J.S.A. 59:1-1 et seq.

                                       3
Case 1:15-cv-07005-RMB-MJS Document 206 Filed 03/19/21 Page 4 of 42 PageID: 1735



      III. UNDISPUTED MATERIAL FACTS

            The following facts are undisputed by the parties. (See Med.

      Defs’ Statement of Undisputed Material Facts (“Med. Defs’ SUMF”),

      Dkt. No. 179-1; Pl’s Responsive Statement of Material Facts (“Pl’s

      SOMF”), Dkt. No. 187-2; Med. Defs’ Response to Pl’s SOMF, Dkt. No.

      198-1.)

        •   Between January 18, 2011 and August 13, 2015, Plaintiff, a
            convicted and sentenced state prisoner, was incarcerated in
            SWSP. (Cert. of Martin Luther Rogers in Supp. of Responsive
            Statement (“Second Rogers’ Cert.”), Exs. 1 and 2; Dkt. No.
            187-1 at 7-8.) Plaintiff has been incarcerated in NSP since
            August 13, 2015. (Cert. of Margaret Raymond-Flood ("Raymond-
            Flood Cert.") Ex. A at T1 1:17-15:18; Dkt. No. 179-3.)

        •   Plaintiff filed an Amended Complaint in this action against
            several defendants, including RUCHC, UMDNJ, Nurse Laurie
            Valentino, Nurse Christopher Simkins, Nurse Tina Montgomery
            and Nurse Roni J. Feldman. (Am. Compl., Dkt. No. 135.)

        •   Between January 2011 and June 30, 2013, UMDNJ was the medical
            provider for the NJDOC. (Second Rogers’ Cert., Exs. 3-4; Dkt.
            No. 187-1 at 9-10.) On July 1, 2013, RUCHC was the successor
            to the healthcare agreement between NJDOC and UMDNJ and became
            the medical provider for the NJDOC. Pursuant to the express
            statutory provisions of the New Jersey Medical and Health
            Sciences Education Restructuring Act, N.J.S.A. 18A:64M-1,
            et. seq., the former UMDNJ entity was merged into Rutgers,
            the State University of New Jersey ("Rutgers”). 1 By virtue
            of the statutory merger, Rutgers is defending this action.

        •   Nurse Laurie Valentino (“Nurse Valentino”) is a registered
            nurse employed by RUCHC. (Med. Defs’ Answer to Am. Compl.
            ¶26, Dkt. No. 173.)



  1 Based on the statutory merger, the Court will refer to
  Plaintiff’s claims against UMDNJ as claims against RUCHC. Nurse
  Feldman and Plaintiff would discuss his medical issues, and Nurse
  Feldman renewed medications and medical restrictions based on
  Plaintiff’s medical needs. (Id.)
                                       4
Case 1:15-cv-07005-RMB-MJS Document 206 Filed 03/19/21 Page 5 of 42 PageID: 1736




      •   Nurse Christopher Simkins (“Nurse Simkins”) is a registered
          nurse who was employed by RUCHC. (Med. Defs’ Answer to Am.
          Compl. ¶23, Dkt. No. 173.)

      •   Nurse Tina Montgomery (“Nurse Montgomery”) is a registered
          nurse employed by RUCHC. (Med. Defs’ Answer to Am. Compl.
          ¶29, Dkt. No. 173.)

      •   Nurse Roni J. Feldman (“Nurse Feldman”) is a licensed
          practical nurse who was employed by the UMDNJ. (Med. Defs’
          Answer to Am. Compl. ¶22, Dkt. No. 173.)

      •   Plaintiff had a ground-floor housing restriction at SWSP
          until February 2012. (Raymond-Flood Cert., Ex. A, “Rogers.
          Depo. Aug. 25, 2016,” at 29:24-25; Dkt. No. 179-3.)

      •   Between January 2011 and February 2012, including various
          dates thereafter, Plaintiff had scheduled chronic care
          medical appointments with Nurse Feldman at SWSP. (Second
          Rogers’ Cert, Exs. 5-11; Dkt. No. 187-1 at 11-17.) In
          general, Nurse Feldman and Plaintiff would discuss his
          medical issues, and Nurse Feldman renewed medications and
          medical restrictions based on Plaintiff’s medical needs.
          (Id.)

      •   On February 4, 2012, Plaintiff went to “Sick-call” and saw
          Nurse Valentino. (Raymond-Flood Cert., Ex. B at D000216,
          D000218-D00220; Dkt. No. 177 at 50, 52-54.) Plaintiff
          requested to see a doctor regarding renewal of his medical
          restrictions and pain medication. (Id.)

      •   On February 17, 2012, Plaintiff had a scheduled chronic care
          medical visit with Nurse Feldman. (Raymond-Flood Cert, Ex.
          B at D000211-D 000216; Dkt. No. 177 at 45-50.)

      •   According to the “Health Services Unit Internal Management
          Procedure MED.HCR.004, Sharing of Information (Essential)”,
          "The nursing/physician staff [at SWSP] shall notify the
          correctional staff of any changes in activity level, and
          housing unit requirements that the inmate may need as a result
          of his/her health status." (Cert. of Martin Luther Rogers
          in Supp. of Responsive Statement of Material Facts, (“First
          Rogers Cert.”) Exs. 66-68; Dkt. No. 180-4 at 5-7.)

      •   From February 2012 until January 10, 2015, Plaintiff remained
          in a ground-floor cell at SWSP, #1049 D. (Second Rogers Cert.,

                                       5
Case 1:15-cv-07005-RMB-MJS Document 206 Filed 03/19/21 Page 6 of 42 PageID: 1737



          Exs. 1-2; Dkt. No. 187-1 at 7-8.)

      •   In September 2014, Plaintiff began taking college classes
          in the Scholarship and Transformative Education in Prisons
          (“NJSTEP”) program at SWSP. (First Rogers Cert., Exs. 3-4;
          Dkt. No. 180-2 at 16-17.)

      •   On January 10, 2015, Plaintiff was transferred from his
          ground-floor cell to a second-floor cell in a new housing
          unit that housed prisoners enrolled in NJSTEP. (Am. Compl.
          ¶¶3, 32-33, Dkt. No. 135.) An unidentified NJDOC officer
          informed Plaintiff that his medical restriction for ground-
          floor housing had expired. Prior to that time, Plaintiff
          was unaware that his ground-floor restriction had expired.
          (First Rogers Cert. ¶8, Dkt. No. 180-2 at 2.)

      •   On January 13, 2015, Plaintiff requested and was granted a
          renewed ground-floor housing medical restriction but he was
          not transferred to the ground-floor. (Raymond-Flood Cert.,
          Ex. B, D000078; Dkt. No. 177 at 44.) On January 16, 2015,
          Plaintiff was involved in a physical altercation in his
          second-floor cell with another inmate, James Barlow. (Am.
          Compl. ¶40, Dkt. No. 135.)

      •   On January 16, 2015, a nurse came to Plaintiff in the holding
          cell and noted that he had multiple non-life threatening
          injuries including slight swelling on the upper forehead;
          moderate swelling on the mid-forehead; left eye swelling; and
          superficial scrapes. The open areas were cleansed with wound
          cleaner and Plaintiff was given Ibuprofen. Plaintiff was
          advised to drop a Sick-call slip to see a medical provider
          the next morning. (Raymond-Flood Cert., Ex. B, D00076-77;
          Dkt. No. 177 at 42-43.)

      •   On January 21, 2015, Plaintiff was seen in Sick-call by Nurse
          Simkins who examined Plaintiff’s eye and noted “mild
          discoloration under the left orbit from old bruising; no pains
          on facial palpation; subconjunctival hematoma still
          exists.” Nurse Simkins opined that no further treatment was
          needed and Plaintiff could apply ice for pain. (Raymond-Flood
          Cert., Ex. B at D000072-74; Dkt. No. 177 at 38-40.) This
          was the only occasion Plaintiff saw Nurse Simkins for these
          injuries. (Raymond-Flood Cert., Rogers Depo. Sept. 9, 2019,
          Ex. C at 26:21-24; Dkt. No. 179-3 at 17.)

      •   On January 22, 2015, Nurse Montgomery noted in Plaintiff’s

                                       6
Case 1:15-cv-07005-RMB-MJS Document 206 Filed 03/19/21 Page 7 of 42 PageID: 1738



          electronic medical chart that Plaintiff had refused his
          cholesterol medication, Lipitor. (Raymond-Flood Cert., Ex.
          B, D000072; Dkt. No. 177 at 38.) Plaintiff admits that he
          refused Lipitor on January 22, 2015. (Raymond-Flood Cert.,
          Ex. C at 46:3-6; Dkt. No. 179-3 at 18.)

      •   On January 31, 2015, ten days after Plaintiff was seen by
          Nurse Simkins, Plaintiff submitted a Sick-call slip to be
          evaluated for pain in his left eye. (Raymond-Flood Cert., Ex.
          B, D000069; Dkt. No. 177 at 35.)

      •   On February 1, 2015, Plaintiff saw a nurse in Sick-call.
          The nurse noted that Plaintiff had mild swelling and
          bruising to the left orbital region and frontal lobe.
          Plaintiff reported pain and discomfort. Plaintiff also said
          that he had not asked for his Lipitor to be stopped, and he
          wanted it to be renewed. Plaintiff admitted that he had
          refused his Lipitor a few times while in detention. The nurse
          advised Plaintiff that he would be sent for an x-ray of his
          left eye region, and that Plaintiff would subsequently be
          scheduled to see another medical provider. (Id. at D000066-
          68; Dkt. No. 177 at 33-34.)

      •   The x-ray of Plaintiffs left eye orbit was performed on
          February 4, 2015, and there was no abnormality. (Id. at
          D000065-66; Dkt. No. 177 at 31-32.)

      •   On February 19, 2015, Plaintiff completed a Sick-call slip
          for head and eye pain. (Id. at D000064, Dkt. No. 177 at 30.)

      •   On February 20, 2015, Plaintiff was advised that he had an
          appointment with an optometrist for February 24, 2015. (Id.
          at D000063; Dkt. No. 177 at 29.)

      •   On March 12, 2015, Plaintiff submitted a Sick-call slip for
          head pain. (Id. at D00060; Dkt No. 177 at 26.)

      •   Plaintiff was seen by Nurse Valentino on March 13, 2015,
          who noted that Plaintiff had a small lump above the bridge
          of his nose, and his neurological exam was within normal
          limits. Plaintiff was advised to take his medication as
          prescribed and to rest when his headaches occurred.
          (Raymond-Flood Cert., Ex. B, D000057-60; Dkt. No. 177 at
          23-26.) During the same visit, Plaintiff requested a chronic
          care appointment, telling Nurse Valentino that he had been
          taken off the chronic care roster for refusing his

                                       7
Case 1:15-cv-07005-RMB-MJS Document 206 Filed 03/19/21 Page 8 of 42 PageID: 1739



          cholesterol medication. (Id.)

      •   Nurse Valentino ordered lab work to evaluate whether
          Plaintiff should be returned to the chronic care roster. (Id.
          at D000056-57; Dkt. No. 177 at 22-23.)

      •   Plaintiff’s lab work, including a complete metabolic panel
          and lipid panel with cholesterol/HDL ratio, was performed
          on March 23, 2015. (Id. at D000053-55; Dkt. No. 177 at 19-
          21.)

      •   On March 26, 2015, Plaintiff appeared for a Sick-call follow-
          up visit. A CT scan of his head was recommended to evaluate
          persistent headaches. (Id. at D000052-53; Dkt. No. 177 at 18-
          19.)

      •   On May 5, 2015, Plaintiff fell and hurt his knee. (Am. Compl.
          ¶¶ 64-65, Dkt. No. 135.)

      •   On May 6, 2015, Nurse Valentino saw Plaintiff, who requested
          renewal of his pain medication for his chronic back pain.
          Nurse Valentino noted that she would flag a nurse practitioner
          to refill Plaintiff’s pain medication. (Raymond-Flood Cert.,
          Ex. B, D000049-51; Dkt. No. 177 at 15-17.)

      •   On May 8, 2015, Plaintiff’s prescription for Robaxin, a muscle
          relaxant, was renewed by Nurse Melissa Curtis. (Id. at
          D000048-49; Dkt. No. 177 at 14-15.) Prior to this visit,
          325 mg of Acetaminophen (Tylenol) was also on Plaintiff’s
          current medication list. (Dkt. No. 177 at 15.) Nurse Curtiss
          did not order Tylenol.

      •   On June 12, 2015, Plaintiff was scheduled for a Sick-call
          visit for complaints of back pain and headaches. (Id. at
          D000047-48; Dkt. No. 177 at 13-14.) He was seen the next day.
          (Id. at D000046-47; Dkt. No. 177 at 12-13.)

      •   On June 25, 2015, Plaintiff was scheduled for a Sick-call
          visit for complaints of back pain and headaches. (Id. at
          D000045-46; Dkt. No. 177 at 11-12.) He saw Nurse Valentino
          the next day. Plaintiff requested Tylenol #3, because Robaxin
          was not providing relief. Nurse Valentino said she would
          notify the nurse practitioner of Plaintiff’s request. (Id.,
          D000043-45; Dkt. No. 177 at 9-11.)

      •   Plaintiff was seen by a nurse practitioner on July 1, 2015,
                                       8
Case 1:15-cv-07005-RMB-MJS Document 206 Filed 03/19/21 Page 9 of 42 PageID: 1740



          at which time she prescribed Tylenol with Codeine #4.
          (Raymond-Flood Cert., Ex. B, D000041-43; Dkt. No. 177 at 7-
          9.)

      •   On August 13, 2015, Plaintiff was transferred to Northern
          State Prison. (Am. Compl. ¶84, Dkt. No. 135.)

      •   On March 16, 2016, Plaintiff requested his blood work results.
          (Raymond-Flood Cert., Ex. B, D000005; Dkt. No. 177 at 6.)

      •   On March 25, 2016, Plaintiff was seen by a nurse practitioner
          for a Sick-call visit, at which time his pain medication
          was renewed. (Id. at D00000l-4; Dkt. No. 177 at 2-5.)

   IV.    DISCUSSION

          A.   Summary Judgment Standard of Review

          Summary Judgment is proper where the moving party “shows that

   there is no genuine dispute as to any material fact,” and the

   moving party is entitled to judgment as a matter of law. Fed. R.

   Civ. P. 56(a); Daubert v. NRA Group, LLC, 861 F.3d 382, 388 (3d

   Cir. 2017). The burden then shifts to the nonmovant to show, beyond

   the pleadings, “‘that there is a genuine issue for trial.” Id.

   at 391 (quoting Celotex Corp. v. Catrett, 447 U.S. 317, 324

   1986) (emphasis in Daubert)). “At the summary judgment stage,

   facts must be viewed in the light most favorable to the nonmoving

   party only if there is a ‘genuine’ dispute as to those facts.”

   Scott v. Harris, 550 U.S. 372, 380 (2007) (citing Fed. Rule Civ.

   Proc. 56(c)). “‘[A] dispute about a material fact is ‘genuine’

   if the evidence is sufficient to permit a reasonable jury to

   return a verdict for the non-moving party.’” Pearson v. Prison

   Health Serv., 850 F.3d 526, 534 (3d Cir. 2017) (quoting Lamont

                                       9
Case 1:15-cv-07005-RMB-MJS Document 206 Filed 03/19/21 Page 10 of 42 PageID: 1741



   v. New Jersey, 637 F.3d 177, 181 (3d Cir. 2011)).

          B.   Statute of Limitations

          The Medical Defendants contend that Plaintiff’s § 1983 Eighth

   Amendment claims for failing to renew Plaintiff’s ground-floor

   housing restriction in February 2012 should be dismissed based

   on the two-year statute of limitations. (Med. Defs’ Brief at 5,

   Dkt.   179-2.)   In   opposition,   Plaintiff    invokes   New   Jersey’s

   discovery rule, alleging that he did not discover the violation

   of his rights until he was transferred to a second floor cell.

   (Pl’s Opp. Brief, Dkt. No. 187 at 9-10.) In reply, the Medical

   Defendants submit      that Plaintiff knew the medical restriction

   had lapsed in February 2012, and cannot now claim that he was

   unaware the restriction was not renewed. (Med. Defs’ Reply Brief,

   Dkt. No. 198 at 2.)

          In New Jersey, there is a two-year statute of limitations for

   constitutional tort claims under § 1983. Dique v. New Jersey State

   Police, 603 F.3d 181, 185 (3d Cir. 2010). To analyze a statute

   of limitations defense under § 1983, courts first look to federal

   law, which governs when a cause of action accrues. Id. at 185–86

   (3d Cir. 2010) (quoting Wallace v. Kato, 549 U.S. 384, 388 (2007.))

   A “‘tort cause of action accrues, and the statute of limitations

   commences to run, when the wrongful act or omission results in

   damages.’” Id. (quoting Wallace, 549 U.S. at 391 (quoting 1 Calvin

   Corman, Limitation of Actions § 7.4.1 (1991)). Thus, accrual of

                                       10
Case 1:15-cv-07005-RMB-MJS Document 206 Filed 03/19/21 Page 11 of 42 PageID: 1742



   the claim is the first step in the statute of limitations

   analysis,    and    accrual       is   when    the    wrongful      act   results    in

   damages.    Plaintiff’s       claims      did       not    accrue     until   he    was

   transferred to a second-floor cell. Until then there was no

   “wrongful act” as Defendants did not act on the lapsed order.

   The damages alleged are the consequences of having to climb

   stairs while suffering from a back disorder. The discovery rule,

   which serves to postpone accrual of the statute of limitations

   when the plaintiff was unaware of the injury, is irrelevant here

   because his claims against Nurse Feldman and RUCHC did not accrue

   until January 10, 2015, when Defendants failed to abide by the

   restriction, and Plaintiff filed his complaint within the two-

   year    statute    of   limitations.          See    Dique,     603   F.3d    at    185

   (describing       accrual    of    §    1983). Therefore, the Court will

   address the merits of these claims.

          C.   Standard of Law, Eighth Amendment Claims under § 1983

          “Prison officials violate the Eighth Amendment when they act

  deliberately indifferent to a prisoner's serious medical needs by

  ‘intentionally denying or delaying access to medical care...’”

  Pearson v. Prison Health Serv., 850 F.3d 526, 534 (3d Cir.                          2017)

  (quoting Estelle         v.   Gamble,     429    U.S.      97,   104-05    (1976)).    To

  establish an Eighth Amendment claim for inadequate medical care in

  prison “a plaintiff must make (1) a subjective showing that “the

  defendants were deliberately indifferent to [his or her] medical

                                             11
Case 1:15-cv-07005-RMB-MJS Document 206 Filed 03/19/21 Page 12 of 42 PageID: 1743



  needs’    and    (2)    an   objective   showing   that   ‘those   needs   were

  serious.’” Id. (quoting Rouse v. Plantier, 182 F.3d 192, 197 (3d

  Cir. 1999)). A medical need is serious “if it has been diagnosed

  by   a   physician      as   requiring   treatment.”   Id.   at   534   (quoting

  Atkinson v. Taylor, 316 F.3d 257, 266 (3d Cir. 2003). Deliberate

  indifference may exist

                  where (1) prison authorities deny reasonable
                  requests   for    medical   treatment,   (2)
                  knowledge of the need for medical care is
                  accompanied by the intentional refusal to
                  provide it, (3) necessary medical treatment
                  is delayed for non-medical reasons, and (4)
                  prison authorities prevent an inmate from
                  receiving recommended treatment for serious
                  medical needs.

  Id. at 538 (quoting Monmouth Cty. Corr. Inst. v. Lanzaro, 834 F.2d

  326, 347 (3d. Cir. 1987)). Expert testimony may be required, in

  some instances, to establish whether a medical need is serious or

  whether a medical provider who provided inadequate medical care

  did so with deliberate indifference. Pearson, 850 F.3d at 535.

                  1.     Eighth Amendment claim against Nurse Feldman

           In Count 6 of the Amended Complaint, Plaintiff alleges that

   Nurse Feldman was deliberately indifferent to his chronic back

   pain because she failed to renew Plaintiff’s ground-floor housing

   restriction at SWSP. (Am. Compl., ¶95, Dkt. No. 135.) The Medical

   Defendants argue that Nurse Feldman is entitled to summary judgment

   because (1) Plaintiff knew that if his ground-floor restriction

   lapsed, he could ask for a renewal; (2) in February 2012, Plaintiff

                                           12
Case 1:15-cv-07005-RMB-MJS Document 206 Filed 03/19/21 Page 13 of 42 PageID: 1744



   requested a renewal of his lower bunk restriction but did not

   ask to renew his ground-floor restriction; (3) the ground-floor

   restriction was not permanent, so the medical providers were under

   no obligation to renew it; and (4) when Plaintiff was moved to a

   second-floor cell in January 2015, his request for a ground-floor

   restriction was granted on the day he requested renewal. (Med.

   Defs’ Brief at 19, Dkt. No. 179-2.) Furthermore, the Medical

   Defendants submit that Nurse Feldman is entitled to summary

   judgment because Plaintiff has not established that he had a

   serious    medical    need,   he   has    not   established   deliberate

   indifference by Nurse Feldman, and he has not obtained medical

   expert testimony that Nurse Feldman deviated from the professional

   standard of care. (Id., Dkt. No. 179-2 at 17-19.)

         In   opposition   to    summary    judgment   for   Nurse   Feldman,

   Plaintiff contends his back disorder is a serious medical need.

   (Pl’s Opp. Brief at 9-10, Dkt. No. 187.) Plaintiff also asserts

   a disputed issue of fact. He claims that on February 17, 2012,

   he requested that Nurse Feldman renew his ground-floor housing

   restriction, and Nurse Feldman told him not to worry about it

   because the officers knew about his restriction. (Pl’s Opp. Brief

   at 10, Dkt. No. 187.) Plaintiff acknowledges that he remained in

   a ground-floor cell from February 2012 until January 10, 2015.

   (Second Rogers Cert. ¶19, Dkt. No. 187-1, Ex. 2.) On January 11,

   2015, after he was transferred to another cell, Plaintiff was

                                       13
Case 1:15-cv-07005-RMB-MJS Document 206 Filed 03/19/21 Page 14 of 42 PageID: 1745



   advised that his ground-floor housing restriction had lapsed.

   (Id., ¶¶10-11.) During the time Plaintiff was briefly housed on

   the second-floor, he was injured by another inmate. (Pl’s Opp.

   Brief at 10, Dkt. No. 187.) Additionally, Plaintiff allegedly

   suffered pain in his leg and back when climbing stairs. (Id.)

   Plaintiff contends that Nurse Feldman was deliberately indifferent

   by failing to keep his ground-floor housing restriction up to date.

   (Id. at 10-11.) Plaintiff argues that medical expert testimony

   is not required to establish breach of the professional standard

   of   care because it is within a lay person’s common sense to

   understand that Nurse Feldman failed to provide him with adequate

   medical care by not renewing his ground-floor housing restriction

   for his back disorder.

         In reply, the Medical Defendants contend that, according to

   the medical records, Plaintiff only requested that Nurse Feldman

   renew his lower bunk restriction, and that she did so. (Med. Defs.

   Reply Brief, Dkt No. 198 at 4-5.) Further, the Medical Defendants

   submit that Nurse Feldman was under no obligation to renew the

   ground-floor housing restriction because it was not a permanent

   restriction. (Id.) Finally, the Medical Defendants claim Plaintiff

   requires expert testimony to establish a deviation from the

   accepted standard of care, the common knowledge exception is

   inapplicable. (Id.)

                     a.   Serious medical need

                                       14
Case 1:15-cv-07005-RMB-MJS Document 206 Filed 03/19/21 Page 15 of 42 PageID: 1746




         The Third Circuit has defined a “serious medical need,” as

   a   condition   diagnosed    by   a   medical   provider   that   requires

   treatment, a standard that Plaintiff has met by establishing that

   he was prescribed a ground-floor housing restriction and pain

   medication for chronic back pain from a back disorder. Plaintiff

   alleges that Nurse Feldman denied his request for renewal of his

   ground-floor housing restriction for a non-medical reason, that

   staff already knew about the restriction. Survival of this claim

   against Nurse Feldman turns on two issues, the need for medical

   expert testimony to establish deviation from the standard of care,

   and whether there is a genuine issue of disputed fact as to

   deliberate indifference to his need for a ground-floor housing

   restriction.

                     b.   Disagreement with medical treatment

        Plaintiff’s claim is that Nurse Feldman refused to renew

  his ground-floor housing restriction, not that he did not

  receive any treatment for his back disorder. The Third Circuit

  has explained

               [b]ecause “mere disagreement as to the proper
               medical treatment” does not “support a claim
               of an eighth amendment violation,” Monmouth
               Cty. Corr. Inst. v. Lanzaro, 834 F.2d 326,
               346 (3d. Cir. 1987), when medical care is
               provided, we presume that the treatment of a
               prisoner is proper absent evidence that it
               violates professional standards of care. See
               Brown v. Borough of Chambersburg, 903 F.2d
               274, 278 (3d Cir. 1990) (“[I]t is        well

                                         15
Case 1:15-cv-07005-RMB-MJS Document 206 Filed 03/19/21 Page 16 of 42 PageID: 1747



               established that as long as a      physician
               exercises professional judgment his behavior
               will not violate a prisoner's constitutional
               rights”).

               …[T]he mere receipt of inadequate medical
               care does not itself amount to deliberate
               indifference—the defendant must also act
               with the requisite state of mind when
               providing that inadequate care. Durmer [v.
               O’Carroll, 991 F.2d [64,] 69 n.13 [3d Cir.
               1993] (noting
               a plaintiff can only proceed to trial when
               there is a genuine issue of fact regarding
               both the adequacy of medical care and the
               defendant's intent). This observation is
               critical because it makes clear that there
               are two very distinct subcomponents to the
               deliberate indifference prong of an adequacy
               of care claim. The first is the adequacy of
               the medical care—an objective inquiry where
               expert testimony could be helpful to the jury.
               The second is the individual defendant's
               state of mind—a subjective inquiry that can
               be proven circumstantially without expert
               testimony.

               Based upon these observations, we think that
               medical expert testimony may be necessary to
               establish deliberate indifference in an
               adequacy of care claim where, as laymen, the
               jury would not be in a position to determine
               that the particular treatment or diagnosis
               fell below a professional standard of care.
               As is the case with evaluating whether the
               prisoner is suffering from a serious medical
               need, evaluating whether medical treatment
               is adequate presents an objective question
               typically beyond the competence of a non-
               medical professional. Likewise, it makes
               sense to require a prisoner to offer
               extrinsic proof regarding the quality of
               medical care in adequacy of care cases when,
               to defeat our presumption that the medical
               care provided to him or her was adequate, the
               prisoner must show that the medical official
               did not exercise professional judgment. See,

                                       16
Case 1:15-cv-07005-RMB-MJS Document 206 Filed 03/19/21 Page 17 of 42 PageID: 1748



               e.g., Celotex Corp. v. Catrett, 477 U.S. 317,
               331,
               106 S.Ct. 2548, 91 L.Ed.2d 265 (1986) (holding
               that when the burden of persuasion at trial
               would be on the nonmoving party, “the party
               moving for summary judgment may satisfy Rule
               56” by demonstrating that “the      nonmoving
               party's   evidence    is   insufficient    to
               establish an essential element of [its]
               claim”); Durmer, 991 F.2d at 67 (“[P]rison
               authorities    are   accorded    considerable
               latitude in the diagnosis and treatment of
               prisoners.”); Brown, 903 F.2d at 278 (“[A]s
               long as a physician exercises professional
               judgment his behavior will not violate a
               prisoner's constitutional rights.”)

   Pearson, 850 F.3d at 535-36.

                       c.   The professional standard of care

         Assuming Nurse Feldman gave a nonmedical reason for not

   renewing Plaintiff’s ground-floor housing restriction, she did not

   act with deliberate indifference if Plaintiff cannot show that the

   professional standard of care required renewal of the restriction.

   Plaintiff was diagnosed with “back disorder,” a very non-specific

   condition    that    does   not   lend    itself   to   interpretation   by

   a layperson. (Raymond-Flood Cert., Ex. B, D000211-220; Dkt. No.

   177 at 45-53.) During his Sick-call visit on February 4, 2012,

   Plaintiff asked Nurse Valentino for a medication renewal, lower

   bunk restriction renewal, and, according to Plaintiff but not

   recorded in the medical record, he asked for a ground-floor housing

   restriction renewal. (D000218-19, Dkt. No. 177 at 51-52.) At that

   time, Plaintiff was taking Tylenol with codeine for pain. (Id.)


                                        17
Case 1:15-cv-07005-RMB-MJS Document 206 Filed 03/19/21 Page 18 of 42 PageID: 1749



   Nurse Valentino made note of his requests for medication and lower

   bunk renewals, and also noted that he had no other complaints.

   (Id.)

         When Nurse Feldman saw Plaintiff on February 17, 2012, it was

   for a “Cardiac HTN Follow-Up Visit.” (Id. at D000212; Dkt. No. 177

   at 46.) Nurse Feldman performed a musculoskeletal examination

   and noted that Plaintiff walked with a cane but did not put

   weight on it. (Id. at D000213; Dkt. No. 177 at 47.) There were

   no abnormalities of his spine, and he had normal range of motion

   and strength in both legs. (Id.) Plaintiff was not in any distress

   during the examination. (Raymond-Flood Cert., Ex. B, at D000212;

   Dkt. No. 177 at 46.) There was no order given for a ground-floor

   housing restriction, but there were restrictions for                     work,

   recreation and lower-bunk housing. (Raymond-Flood Cert., Ex. B,

   D000216, Dkt. No. 177 at 50.)

        Moreover, the evidence demonstrates that upon the expiration

   of the ground-floor restriction, renewal was not guaranteed.

   Therefore, it is incumbent on Plaintiff to demonstrate that the

   professional      standard    of   care    in   treating   Plaintiff’s    back

   disorder required Nurse Feldman to renew Plaintiff’s ground-floor

   restriction. It is not enough to demonstrate that the usual

   practice at SWSP had been to automatically renew the restriction.

   Nurse Feldman’s deliberate indifference to a serious medical need

   is   determined    by   her   knowledge     that   renewal   of   Plaintiff’s

                                         18
Case 1:15-cv-07005-RMB-MJS Document 206 Filed 03/19/21 Page 19 of 42 PageID: 1750



   ground-floor restriction was necessary to prevent his pain and

   suffering or further injury to his back. Thus, it is significant

   that when she examined Plaintiff, she noted that he did not place

   weight on his cane when he walked, he did not appear to be in

   pain, and his musculoskeletal examination yielded normal results.

   Under the circumstances, it is not obvious to a layperson that

   Plaintiff required renewal of his ground-floor restriction to

   avoid pain and suffering or further injury to his back. Thus,

   medical expert testimony is necessary to establish that Nurse

   Feldman was deliberately indifferent by failing to renew the

   restriction. Plaintiff has presented no evidence whatsoever, including

   that the professional standard of care required renewal of a

   ground-floor housing restriction, to show that Defendant Feldman

   deviated from the standard of care. Therefore, the Court will

   grant summary judgment to Nurse Feldman on Count 1 of the Amended

   Complaint.

                     d.    Deliberate indifference

         In addition, Plaintiff has not established a genuine issue

   of disputed fact as to deliberate indifference by Nurse Feldman,

   whom he alleges responded to his request for renewal of the ground-

   floor restriction by telling him not to worry because custody staff

   were aware of the restriction. Implicit in this alleged statement

   by   Nurse   Feldman   is   that   she    believed,    albeit     erroneously,

   Plaintiff’s    ground-floor    housing      would     continue,    so   it was

                                        19
Case 1:15-cv-07005-RMB-MJS Document 206 Filed 03/19/21 Page 20 of 42 PageID: 1751



   unnecessary to provide a medical renewal. Plaintiff has not

   presented evidence indicating Nurse Feldman knew Plaintiff would

   be transferred out of his ground-floor cell and that climbing

   stairs would aggravate his back condition before the restriction

   could be renewed. In fact, Plaintiff was not transferred out of

   his ground-floor cell for nearly three years, and in 2015, his

   cell transfer was instigated by his participation in a program

   provided in a different housing area, whereupon staff discovered

   the housing restriction had expired. Also relevant to the issue

   of Nurse Feldman’s state of mind is that when Plaintiff requested

   renewal of the restriction from the medical staff on January 13,

   2015, the renewal was provided immediately. The evidence in the

   record would not permit a jury to find, as Plaintiff alleges, that

   Nurse Feldman was deliberately indifferent by not providing a

   medical   renewal    of   his   ground-floor   housing   restriction    in

   February 2012. Thus, the Court will grant summary judgment to Nurse

   Feldman on the Eighth Amendment claim under § 1983 in Count 6 of

   the Amended Complaint.

               2.    Eighth Amendment claim against Nurse Simkins

         The Medical Defendants seek summary judgment for Nurse

   Simkins on Count 9 of the Amended Complaint. (Med. Defs’ Brief

   at 20-21, Dkt. No. 179-2.) Plaintiff alleges that Nurse Simkins

   was deliberately indifferent to his need for medical care for

   injuries to his left eye, head, and back. (Am. Compl. ¶98, Dkt.

                                       20
Case 1:15-cv-07005-RMB-MJS Document 206 Filed 03/19/21 Page 21 of 42 PageID: 1752



   No. 135.) The facts, undisputed except where otherwise indicated,

   are as follows. On January 21, 2015, five days after Plaintiff

   was assaulted by another inmate, Plaintiff saw Nurse Simkins in

   response to his Sick-call request. (Raymond-Flood Cert., Ex. B,

   D000072-74; Dkt. No. 177 at 38-40.) Plaintiff disputes Nurse

   Simkins’ notation in the medical chart that Plaintiff reported

   he was not in pain and his vision was fine. (Raymond-Flood Cert.,

   Ex. B, D000072-74; Dkt. No. 177 at 38-40.) Nurse Simkins examined

   Plaintiff’s left eye and recommended icing for soreness. (Id.)

   Plaintiff disputes Nurse Simkins’ notation that Plaintiff agreed

   with the treatment plan. (Id.)

         It is, however, undisputed that Plaintiff requested medical

   treatment again on January 31, 2015, and he was seen the next

   day for his complaint of left eye pain. (Id. at D000066-69; Dkt.

   No. 177 at 32-35.) Plaintiff’s left eye orbit appeared normal on

   x-ray. (Id. at D000065; Dkt. No. 177 at 31.) On February 19,

   2015, Plaintiff requested another medical appointment for head

   and eye pain. (Id. at D000064; Dkt. No. 177 at 30.) In Sick-call

   the following day, Nurse Mildred Johanson notified him that he

   was scheduled for an appointment with an optometrist. (Id. at

   D00063; Dkt. No. 177 at 29.)

         The Medical Defendants contend that Plaintiff’s eye and head

   injuries, suffered during an altercation with another inmate, were

   not serious medical needs because the injuries did not cause him

                                       21
Case 1:15-cv-07005-RMB-MJS Document 206 Filed 03/19/21 Page 22 of 42 PageID: 1753



   to suffer a life-long handicap or permanent loss. (Med. Defs’ Brief

   at 13-15; Dkt. No. 179-2.) Further, they argue Plaintiff cannot

   establish    deliberate    indifference    by   Nurse   Simkins   because

   Plaintiff was provided with appropriate examinations, diagnostic

   testing, and prescription pain medication for his complaints.

   (Med. Defs’ Brief at 13-15; Dkt. No. 179-2.)

         Plaintiff opposes summary judgment for Nurse Simkins. He

   alleges that he did not tell Nurse Simkins he was not in pain, but

   rather that the pain medication was not helping, and Nurse Simkins’

   response was that Plaintiff was already on pain medication. (Pl’s

   Opp. Brief at 11, Dkt. No. 187-2.) Plaintiff did not have another

   medical visit for twelve days; therefore, he attributes his pain

   and suffering for twelve days to Nurse Simkins’ refusal to provide

   additional treatment. (Id.)

         In reply, the Medical Defendants state that after Nurse

   Simkins evaluated Plaintiff, he did not submit a request for Sick-

   call until ten (10) days later, January 31, 2015. (Med. Defs’ Reply

   Brief, Dkt. No. 198 at 5-6.) Plaintiff was evaluated on February

   1, 2015, and x-ray of his left eye orbit revealed no abnormality.

   (Id.) If Plaintiff required medical treatment during the ten-day

   span after he saw Nurse Simkins, the Medical Defendants maintain

   that he could have submitted another Sick-call slip. (Id.) Further,

   any disagreement Plaintiff had with Nurse Simkins’ professional

   assessment of his medical needs is not deliberate indifference,

                                       22
Case 1:15-cv-07005-RMB-MJS Document 206 Filed 03/19/21 Page 23 of 42 PageID: 1754



      the Medical Defendants contend. (Id.)

           It is well settled that negligence “in diagnosing or treating

      a medical condition does not state a valid [Eighth Amendment]

      claim[.]” Estelle, 429 U.S. at 106. Deliberate indifference

      requires a mental state that is “more than ordinary lack of due

      care for the prisoner's interests or safety.” Whitley v. Albers,

      475 U.S. 312, 319 (1986). It is undisputed that Nurse Simpkins

      evaluated Plaintiffs’ complaints, Plaintiff was prescribed pain

      medication, 2 and Nurse Simkins told Plaintiff to use ice if he

      was sore. Though Plaintiff disagrees that using ice for his pain was an

      adequate treatment plan when his pain medication was not improving his

      symptoms, the record does not establish that Nurse Simkins denied or delayed

      necessary medical care to Plaintiff for non- medical reasons. Moreover,

      Nurse Simkins did not prevent Plaintiff from seeking follow-up

      care sooner if ice did not relieve his pain.        See Ryle v. Fuh, 820

      F.   App'x   121,   123   (3d   Cir.    2020)   (mere   disagreement   with

      treatment plan does not constitute deliberate indifference). On

      this record, a reasonable jury could not find that Nurse Simkins

      acted with deliberate indifference to Plaintiff’s left eye, head




  2 The fact that Plaintiff was prescribed pain medication for
  treatment indicates that he had a serious medical need for purposes
  of an Eighth Amendment claim. See Monmouth Cty. Corr. Institutional
  Inmates v. Lanzaro, 834 F.2d 326, 347 (3d Cir. 1987) (“A medical
  need is serious, in satisfaction of the second prong of the Estelle
  test, if it is one that has been diagnosed by a physician as
  requiring treatment[.]” (internal quotations omitted).
                                             23
Case 1:15-cv-07005-RMB-MJS Document 206 Filed 03/19/21 Page 24 of 42 PageID: 1755



   and back pain. Accordingly, the Court will grant summary judgment

   to Nurse Simkins on the Eighth Amendment claim under § 1983 in

   Count 9 of the Amended Complaint.

                3. Eighth Amendment claim against Nurse Montgomery

         Plaintiff alleges in Count 10 of the Amended Complaint that

   Nurse Montgomery was deliberately indifferent to his need for

   treatment of hypercholesterolemia because when he refused to take

   Lipitor on January 21, 2015, she noted his refusal in his medical

   chart. (Med. Defs’ Brief at 21-22, Dkt. No. 179-2.) While Plaintiff

   admits that he refused to take his Lipitor on January 21, 2015,

   his refusal resulted in discontinuation of the medication one week

   later, which he alleges demonstrates deliberate indifference to

   his serious medical needs. (Id.) The Medical Defendants assert

   that Nurse Montgomery was not deliberately indifferent simply by

   recording Plaintiff’s refusal to take Lipitor in his chart,

   therefore,    Nurse     Montgomery   should     have   summary   judgment.

   Plaintiff    responds    that   Nurse     Montgomery   misrepresented   his

   refusal to take the medication, because she did not explain that

   he was upset after being assaulted by another inmate. (Pl’s Opp.

   Brief at 12, Dkt. No. 187, citing Rogers’ Depo. Aug. 25, 2016 at

   44:23-25; 45:1-10, Dkt. No. 172-3 at 32.) When his cholesterol

   medication was discontinued, Plaintiff was discharged from the

   chronic care clinic. (Pl’s Opp. Brief at 12, Dkt. No. 187.)

   Plaintiff alleges that his cholesterol levels remained high, as

                                        24
Case 1:15-cv-07005-RMB-MJS Document 206 Filed 03/19/21 Page 25 of 42 PageID: 1756



   confirmed by lab reports. (Pl’s Opp. Brief at 12, Dkt. No. 187.)

   He claims the lack of medication caused him to suffer dizziness

   and headaches, and he fell twice, suffering a knee injury. (Id.)

         It is undisputed that Plaintiff refused the cholesterol

   medication, Lipitor, on January 22, 2015, and Nurse Montgomery

   recorded this in his medical chart. (Raymond-Flood Cert., Ex. B,

   D000072; Dkt. No. 177 at 38.) Nurse Montgomery did not discontinue

   Plaintiff’s cholesterol medication after this incident, nor is

   there evidence that she recommended discontinuing it. The record

   shows that she simply noted Plaintiff’s refusal. In fact, the

   medical records show that on January 28, 2015, Nurse Judith Bender

   discontinued Plaintiff’s Lipitor and his place in the chronic care

   roster, noting in his chart that his last lipid panel was within

   normal limits. (Raymond-Flood Cert., Ex. B, D000070; Dkt. No.

   177 at 36.) Based on these records, a reasonable jury could not

   find Nurse Montgomery was deliberately indifferent to Plaintiff’s

   need for Lipitor, and she is entitled to summary judgment on

   Plaintiff’s Eighth Amendment claim under § 1983 in Count 10 of

   the Amended Complaint.

               4.    Eighth Amendment claims against Nurse Valentino

         The Medical Defendants seek summary judgment for Nurse

   Valentino on Plaintiff’s Eighth Amendment claims in Counts 12 and

   13 of the Amended Complaint. (Med. Defs’ Brief at 22, Dkt. No.

   179-2.) Plaintiff alleges Nurse Valentino failed to refer             him

                                       25
Case 1:15-cv-07005-RMB-MJS Document 206 Filed 03/19/21 Page 26 of 42 PageID: 1757



   to a doctor for renewal of his ground-floor housing restriction,

   for cholesterol and pain medications, and for injuries to his head

   and knee. (Am. Compl. ¶¶101-102, Dkt. No. 135.) To the contrary,

   the Medical Defendants submit that Nurse Valentino referred

   Plaintiff to a doctor or nurse practitioner upon his request,

   and that Plaintiff received evaluation and treatment for his

   medical complaints. (Med. Defs’ Brief at 22, Dkt. No. 179-2.)

                       a.   Renewal of ground-floor restriction

          Accepting as true Plaintiff’s allegation that he told Nurse

   Valentino, on February 4, 2012, that he wanted a renewal of his

   ground-floor housing restriction, there is nothing in the record

   to suggest that Nurse Valentino intentionally left this request

   out of her notes when she wrote that Plaintiff had requested

   renewal of his medication and lower-bunk restriction. (Raymond-

   Flood Cert., Ex. B, D000218-19; Dkt. No. 177 at 51-52.) Even if

   her failure to note Plaintiff’s request for renewal of his housing

   restriction violated the professional standard of care, without

   more, negligence does not give rise to an Eighth Amendment

   violation. Estelle, 429 U.S. at 106.

                       b.   March 13, 2015 medical visit

          Plaintiff also alleges that during his visit with Nurse

   Valentino on March 13, 2015, he asked to see a doctor about his

   head   pain   and   about   the   discontinuation   of   his   cholesterol

   medication. The medical chart for this visit shows that Nurse

                                        26
Case 1:15-cv-07005-RMB-MJS Document 206 Filed 03/19/21 Page 27 of 42 PageID: 1758



   Valentino noted Plaintiff’s specific complaints, examined him and

   found that he was neurologically intact, and recommended that

   Plaintiff continue to take his medication as prescribed, rest when

   headaches occurred, and that he should return to medical if his

   symptoms did not improve. (Raymond-Flood Cert., Ex. B, D000057-

   59; Dkt. No. 177 at 23-25.) Finally, she noted that Plaintiff

   requested a chronic care visit, and that she informed a nurse

   practitioner of his request. (Id.) According to Plaintiff’s

   medical chart, on March 13, 2015, Nurse Practitioner Lisa Renee

   Mills wrote “hx of hyperlipidemia. pt. was refusing meds. so he

   was taken out of ccc. now wants to reconsider. will order labs

   to evaluate need.” (Raymond-Flood Cert., Ex. B, D000056; Dkt. No.

   177   at   22.)   A     reasonable   jury   could   not   find   deliberate

   indifference      by    Nurse   Valentino   because   she   evaluated   his

   complaints on March 13, 2015, and referred him for a chronic care

   visit with a nurse practitioner.

                      c.     May 6, 2015 medical visit

         Plaintiff also alleges deliberate indifference by Nurse

   Valentino in response to his complaints of head, back and knee

   pain on May 6, 2015. He claims that he requested refill of his

   pain medication, but it was not refilled until July 1, 2015. Nurse

   Valentino, however, recorded Plaintiff’s request for medication

   renewal, specifically for Robaxin and Tylenol, in his medical

   chart. (Raymond-Flood Cert., D000050-51; Dkt. No. 177 at 16-17.)

                                         27
Case 1:15-cv-07005-RMB-MJS Document 206 Filed 03/19/21 Page 28 of 42 PageID: 1759



   She also recorded his complaints of back pain, joint pain, joint

   swelling and stiffness, and wrote “will flag NP for pain med

   refill.” (Id.) When Nurse Practitioner Melissa Curtis transcribed

   the order for refill of Plaintiff’s medications on May 8, 2015,

   she ordered Robaxin but not Tylenol, which Nurse Valentino had

   specifically requested. (Raymond-Flood Cert., D000049, Dkt. No.

   177 at 15.) On June 26, 2015, Plaintiff’s Robaxin had been renewed

   but he continued to complain of headache and back pain, and

   requested Tylenol #3 [with codeine] not the regular Tylenol [325mg

   Acetaminophen] which he had been prescribed earlier. (Id. at

   D000044; Dkt. No. 177 at 10.) Nurse Valentino referred his request

   for Tylenol with codeine to a nurse practitioner. (Id.) On July

   1,   2015, the order for Plaintiff to receive Tylenol #3 was

   transcribed by Nurse Practitioner Lisa Renee Mills. (Id. at

   D000043, Dkt. No. 177 at 9.) Based on this record, no reasonable

   juror      could   find       that    Nurse   Valentino     was   deliberately

   indifferent to Plaintiff’s medical needs by failing to refer him

   to   a    doctor   or     a   nurse    practitioner   who    could   prescribe

   medication, and the Court will grant summary judgment for Nurse

   Valentino on the Eighth Amendment claims under § 1983 in Counts

   12 and 13 of the Amended Complaint.

                5.    Eighth Amendment Claim based on RUCHC’s Health
                      Service Request form policy

            The Medical Defendants seek summary judgment for RUCHC on


                                            28
Case 1:15-cv-07005-RMB-MJS Document 206 Filed 03/19/21 Page 29 of 42 PageID: 1760



      Count 1 of the Amended Complaint. Plaintiff alleges that RUCHC’s

      policy or custom of requiring inmates to submit multiple Health

      Service Request forms before examination by a doctor violates

      the Eighth Amendment. (Med. Defs’ Brief at 23-24, Dkt. No. 179-

      2.) The Medical Defendants argue that Plaintiff was scheduled

      for medical visits within 24 hours whenever he submitted Sick-

      call request slips.

            In opposition to summary judgment on Count 1 of the Amended

      Complaint, Plaintiff alleges “the Internal Management Procedures

      between Rutgers and NJDOC require inmates to be seen by a physician

      or nurse practitioner within 24-hours for non-emergent health

      issues.” (Pl’s Opp. Brief at 15-16, Dkt. No. 187.) Based on several

      medical appointment cancellations, February 24, February 27, March

      3, and March 10, 2015, 3 Plaintiff seeks to hold RUCHC responsible

      for failing to enforce this policy. (Pl’s Opp. Brief at 15-16,

      Dkt. No. 187.)

            In reply, the Medical Defendants explain that the policy

      Plaintiff refers to is for Sick-call procedures, but the cancelled

      appointments that Plaintiff complains of were not scheduled based

      on   Sick-call   slips   submitted        by   Plaintiff.   Therefore,   the

      cancelled appointments do not constitute a violation of the policy

      requiring a nurse practitioner or physician to see an inmate for


  3 The parties dispute whether Plaintiff or the medical provider
  canceled Plaintiff’s medical appointment on March 10, 2015.
                                           29
Case 1:15-cv-07005-RMB-MJS Document 206 Filed 03/19/21 Page 30 of 42 PageID: 1761



   a nonemergency health issue in Sick-call within 24-hours. (Med.

   Defs. Reply Brief, Dkt No. 198 at 6-8, citing Med. Def’s SUMF ¶¶10,

   19, 24-25, 27-28, 30-31, 35, 39-42, 46-47.)

         The parties do not dispute that RUCHC is a state actor subject

   to liability under 42 U.S.C. § 1983. To hold RUCHC liable,

   plaintiff “must provide evidence that there was a relevant [RUCHC]

   policy or custom, and that the policy caused the constitutional

   violation [Plaintiff] allege[s].” Natale v. Camden Cty. Corr.

   Facility, 318 F.3d 575, 584 (3d Cir. 2003). The policy cited by

   Plaintiff provides that the MR-007 Health Service Request form

   will be used to request non-emergent healthcare. (Pl’s Ex. 31,

   Dkt. No. 187-1 at 37-41.) The inmate must place the form in the

   Sick-call box, which is picked up daily. (Id.) The inmate will

   be seen by a medical provider within 24-hours of receipt of the

   form. (Id.) This is the procedure for Sick-call. (Id.)

        Plaintiff has not established a violation of this policy, as

  the records indicate his cancelled appointments were not scheduled

  pursuant to the Sick-call procedures. (Raymond-Flood Cert., Ex. B,

  D000061-63; Dkt. No. 177 at 27-29.) Furthermore, Plaintiff has

  failed to provide any other evidence of deliberate indifference by

  RUCHC in the cancellation and rescheduling of these appointments.

  The fact of these cancellations alone does not establish deliberate

  indifference by RUCHC to Plaintiff’s serious medical needs. See

  Palakovic v. Wetzel, 854 F.3d 209, 232 (3d Cir. 2017) (“To state

                                       30
Case 1:15-cv-07005-RMB-MJS Document 206 Filed 03/19/21 Page 31 of 42 PageID: 1762



  a claim against a private corporation providing medical           services

  under contract with a state prison system, a plaintiff must allege

  a policy or custom that resulted in the alleged constitutional

  violations at issue”) (citing Natale v. Camden Cty. Corr. Facility,

  318 F.3d 575, 584 (3d Cir. 2003)). Therefore, the Court will grant

  summary judgment to RUCHC on the Eighth Amendment claim under §

  1983 in Count 1 of the Amended Complaint.

               6.   Eighth Amendment claims Against RUCHC regarding
                    renewal of medication, record-keeping, follow-up
                    on orders and denial/or delay in providing
                    prescribed treatment

         The Medical Defendants seek summary judgment for RUCHC on

   Counts 2 and 8 of the Amended Complaint. In Count 2, Plaintiff

   alleges RUCHC had policies concerning renewal of medications,

   keeping medical records, and following up on CT scan orders that

   violated the Eighth Amendment. (Am. Compl. ¶91; Dkt. No. 135.)

   In   Count 8, Plaintiff alleges RUCHC either denied or delayed

   Plaintiff from receiving a CT scan, physical therapy, cholesterol

   and pain medication, and treatment for his knee. (Id., ¶97.)

   These     claims were dismissed from the original complaint for

   failure to state a claim, and the same claims were realleged in

   the Amended Complaint without significant alteration. (Med. Defs’

   Brief at 24-25, Dkt. No. 179-2.)

           In support of Counts 2 and 8, Plaintiff points to evidence

   that a CT scan was ordered to evaluate his headaches, and when


                                       31
Case 1:15-cv-07005-RMB-MJS Document 206 Filed 03/19/21 Page 32 of 42 PageID: 1763



   Plaintiff filed his brief in opposition to summary judgment, the

   scan had not been done. (Pl’s Opp. Brief, Dkt. No. 187 at 16,

   citing Raymond-Flood Cert., Ex. B at D000053; Dkt. No. 177 at 19.)

   He   also    relies      on   the   “health      care    policy   on   high     blood

   cholesterol, regarding both the delay in renewing his cholesterol

   medication,        including      the    improper       discontinuation   of     said

   medication.” (Pl’s Opp. Brief, Dkt. No. 187 at 22.) In reply,

   the Medical Defendants contend that Plaintiff failed to explain

   how the clinical guidelines for high blood cholesterol violate

   the Eighth Amendment, and that Plaintiff does not rely on any

   policy      for    his   claims     regarding     medical     record   keeping     or

   following up on CT scan orders. (Med. Defs’ Reply Brief, Dkt. No.

   198 at 8.)

         Plaintiff’s claim based on delay in the provision of a CT

   scan ordered by an RUCHC employee, in the absence of evidence that

   an RUCHC policy caused the delay or that a pattern and practice

   of such delays was known by RUCHC, cannot withstand summary

   judgment because there is no respondeat superior liability for

   employers under § 1983. See Chavarriaga v. New Jersey Dep't of

   Corr., 806 F.3d 210, 223 (3d Cir. 2015) (finding that the

   plaintiff         impermissibly         predicated      her   complaint       against

   defendants on a respondeat superior theory of liability).

         Plaintiff’s        claim      that    an   RUCHC     employee    temporarily

   discontinued his cholesterol medication, despite his lab results

                                              32
Case 1:15-cv-07005-RMB-MJS Document 206 Filed 03/19/21 Page 33 of 42 PageID: 1764



   allegedly indicating a continued need for the medication, also

   relies on respondeat superior liability against RUCHC. Plaintiff

   did not submit evidence that an RUCHC policy caused the temporary

   discontinuation of his cholesterol medication or that RUCHC knew

   of a pattern or practice of its employees discontinuing properly

   prescribed medications. More to the point, Plaintiff overlooks the

   fact that when Lipitor was discontinued, Nurse Judith Bender noted

   that Plaintiff’s lipid panel was within normal limits, calling

   into doubt any basis for an Eighth Amendment claim against an

   employee of RUCHC based on discontinuation of Lipitor. (Raymond-

   Flood Cert., Ex. B, D000070; Dkt. No. 177 at 36.)

         Likewise, Plaintiff has not submitted evidence of an RUCHC

   policy or practice that caused employees to violate Plaintiff’s

   constitutional rights through inadequate medical record-keeping.

   By all accounts, the medical records submitted in support of

   summary judgment are quite detailed. (See generally, Dkt. No. 177).

   An unconstitutional “custom is demonstrated by showing ‘practice

   is so well settled and widespread that the policymaking officials

   have either actual or constructive knowledge of it’”) (quoting

   Silva v. Worden, 130 F.3d 26, 31 (1st Cir. 1997)). The Court will

   grant summary judgment to RUCHC on the Eighth Amendment claims

   under § 1983 in Counts 2 and 8 of the Amended Complaint for failure

   to demonstrate a policy or custom of deliberate indifference to

   Plaintiff’s serious medical needs.

                                       33
Case 1:15-cv-07005-RMB-MJS Document 206 Filed 03/19/21 Page 34 of 42 PageID: 1765



               7.    Eighth Amendment Claim against RUCHC for failure
                     to renew ground-floor housing restriction

           The Medical Defendants seek summary judgment for RUCHC on

      Plaintiff’s Eighth Amendment claim in Counts 3, 4 and 5, that it

      had a policy or custom which caused its employees failed to renew

      his ground-floor housing restriction. (Med. Defs’ Brief at 25-

      26, Dkt. No. 179-2.) Plaintiff testified that he immediately

      advised NJDOC officers of the renewal of his ground-floor housing

      restriction on January 13 or 14, 2015, but they did not immediately

      transfer him to a ground-floor cell. (Med. Defs’ Brief, Dkt. No.

      179-2 at 26, citing Med. Defs’ SUMF ¶14, 4 Dkt. No. 179-1.) The

      Medical Defendants submit there is no evidence that delay in the

      cell transfer was caused by a policy of RUCHC.

          In opposition to summary judgment on these claims, Plaintiff

  states:

               The Internal Management Procedure between
               Rutgers and NJDOC provides, in relevant part,
               the following:

                     The nursing and physician staff shall
                     notify the correctional staff of any

  4 Paragraph 14 of the Med. Defs’ SUMF refers to a medical record
  showing   that   Plaintiff   requested   a   ground-floor   housing
  restriction renewal from the medical department on January 13,
  2015, and Paragraph 15 of the Med. Defs’ SUMF states that Plaintiff
  informed NJDOC officers of his renewed ground-floor restriction on
  January 13 or 14, 2015, referring to Paragraph 39 of the Amended
  Complaint. Pl’s Opp. Brief at 17-18, Dkt. No. 187.) Plaintiff
  alleges staff failed to adhere to this policy because his ground-
  floor housing restriction was renewed on January 13 or 14, 2015,
  but he was not immediately transferred to a ground-floor cell.
  (Id.)
                                       34
Case 1:15-cv-07005-RMB-MJS Document 206 Filed 03/19/21 Page 35 of 42 PageID: 1766



                      physical limitations and/or requirements
                      the      inmate    may     have.     The
                      nursing/physician staff shall notify the
                      correctional staff of any changes in
                      activity    level,  and   housing   unit
                      requirements that the inmate may need as
                      a result of his/her health status.

  It also appears that Plaintiff seeks to hold RUCHC liable for Nurse

  Feldman’s failure to renew his ground-floor housing restriction in

  2012. As discussed above, Plaintiff has not established that Nurse

  Feldman was deliberately indifferent to Plaintiff’s need for a

  ground-floor restriction renewal in 2012. Therefore, Feldman’s

  employer was not deliberately indifferent when                  there   was   no

  constitutional violation by its employee. See e.g. Tsakonas v.

  Cicchi, 308 F. App'x 628, 632 (3d Cir. 2009) (“there was no

  constitutional harm, as [the plaintiff] was provided with adequate

  medical care.”) Moreover, RUCHC had no obligation to prevent a

  medical    restriction    from     lapsing   if   the    restriction    had   an

  expiration date.

         As to the renewal of the ground-floor housing restriction

   in January 2015, Plaintiff alleges custody staff were immediately

   notified when his ground-floor housing restriction was renewed

   on or about January 13, 2015. Based on the undisputed fact that

   medical    staff    immediately    communicated        the   renewed   housing

   restriction to custody staff, no reasonable juror could find the

   internal management procedure described above caused staff to fail

   to immediately transfer Plaintiff to a ground-floor cell. In other

                                         35
Case 1:15-cv-07005-RMB-MJS Document 206 Filed 03/19/21 Page 36 of 42 PageID: 1767



   words, something other than this policy caused the delay. The Court

   will grant summary judgment to RUCHC on the Eighth Amendment claims

   under § 1983 claims in Counts 3, 4 and 5 of the Amended Complaint.

               8.   Eighth Amendment failure to protect claim against
                    RUCHC

         The Medical Defendants contend that RUCHC should have summary

   judgment on Plaintiff’s Eighth Amendment failure to protect claim

   in Count 7 of the Amended Complaint because Plaintiff provides

   no factual basis to support his claim that RUCHC knew Inmate

   Barlow had a history of assaults and posed an immediate risk of

   harm to Plaintiff but failed to protect him. (Med. Defs’ Brief,

   Dkt. No. 179-2 at 27-28.) Plaintiff did not oppose summary

   judgment on his failure to protect claim against RUCHC. (Pl’s Opp.

   Brief, Dkt. No. 187.) The Court will grant summary judgment to

   RUCHC on the Eighth Amendment claim under § 1983 in Count 7 of

   the Amended Complaint because Plaintiff failed to proffer any

   evidence in support of this claim. See Federal Rule of Evidence

   56(e)(3).

         D.    Plaintiff’s Claims under Title II of the Americans with
               Disabilities Act Against RUCHC and Nurse Feldman

         The Medical Defendants seek summary judgment for Nurse

   Feldman and RUCHC on Plaintiff’s claims under Title II of the ADA.

   (Med. Defs’ Brief at 28-29, Dkt. No. 179-2.) In Counts 3, 4 and

   5 of the Amended Complaint, Plaintiff alleges RUCHC had a policy

   or custom that caused his ground-floor housing restriction to

                                       36
Case 1:15-cv-07005-RMB-MJS Document 206 Filed 03/19/21 Page 37 of 42 PageID: 1768



   lapse, and that Nurse Feldman allowed the restriction to lapse,

   in violation of Title II of the ADA. (Am. Compl., Dkt. No. 135.)

   Plaintiff opposes summary judgment for RUCHC, arguing that he is

   an individual with a disability of a back disorder; his housing

   on the second-floor at SWSP caused him to suffer excruciating

   pain and limited his access to recreational activities, showers,

   and phones on the first floor, and he we was unable to participate

   in the NJSTEP program for the entire year of 2015. (Pl’s Opp.

   Brief at 25, Dkt. No. 187.) In reply, the Medical Defendants

   contend that Plaintiff did not set forth evidence in support of

   his claim that he lost participation in the NJSTEP program for

   the year of 2015, that his back disorder is not a qualifying

   disability, and that he failed to allege his limited access to

   activities, showers and phones on the first floor violated Title

   II of the ADA. (Med. Defs’ Reply Brief, Dkt. No. 198 at 9.)

         Title II of the ADA, 42 U.S.C. § 12132 provides: “no qualified

   individual with a disability shall, by reason of such disability,

   be excluded from participation in or be denied the benefits of the

   services, programs, or activities of a public entity, or be

   subjected to discrimination by any such entity.” A public entity

   is defined as “any State or local government; any department,

   agency, special purpose district, or other instrumentality of a

   State or States or local government; and the National Railroad

   Passenger Corporation, and any other commuter authority.” 42

                                       37
Case 1:15-cv-07005-RMB-MJS Document 206 Filed 03/19/21 Page 38 of 42 PageID: 1769



   U.S.C. § 12131(1)(A-C). A person sued in his or her individual

   capacity is not a “public entity” who may be sued under Title II

   of the ADA. Matthews v. Pennsylvania Dep't of Corr., 613 F. App'x

   163, 170 (3d Cir. 2015). Further, the Third Circuit, in dismissing

   a claim against a private contractor who provided medical services

   to the Pennsylvania Department of Corrections, held “a private

   corporation is not a public entity merely because it contracts

   with a public entity to provide some service.” Id. at 170 (3d Cir.

   2015) (citing Edison v. Douberly, 604 F.3d 1307, 1310 (11th

   Cir.2010); see also Green v. City of New York, 465 F.3d 65, 79 (2d

   Cir.2006) (holding that a private hospital performing government

   services    by    contract   is   not    an   “instrumentality”   of   the

   government); Cox v. Jackson, 579 F.Supp.2d 831, 852 (E.D. Mich.

   2008) (holding that a private medical provider with a contract

   to serve a prison was not a government entity)). Therefore, Nurse

   Feldman and RUCHC are entitled to summary judgment on the Title

   II, ADA claim in Counts 3, 4 and 5 of the Amended Complaint.

         Moreover,     the   Court   dismissed     Plaintiff’s   claim    for

   injunctive relief in his original complaint as moot because

   Plaintiff’s ground-floor housing restriction was renewed and he

   was returned to a ground-floor cell. (Opinion, Dkt. No. 5 at 45-

   46.) Plaintiff realleged his claim for injunctive relief in the

   amended complaint, but he did not allege that he was housed in a

   ground-floor cell after January 29, 2015. Because Plaintiff’s

                                       38
Case 1:15-cv-07005-RMB-MJS Document 206 Filed 03/19/21 Page 39 of 42 PageID: 1770



   claim for injunctive relief is moot, he must establish deliberate

   indifference to state a claim for compensatory damages under Title

   II of the ADA. “[C]laims for compensatory damages under … § 202

   of    the    ADA    also    require        a     finding    of    intentional

   discrimination[,]”      which    is        met    by   showing     deliberate

   indifference. S.H. ex rel. Durrell v. Lower Merion Sch. Dist.,

   729 F.3d 248, 261, 263 (3d Cir. 2013). The “definition of

   deliberate indifference in the … ADA context is consistent with

   our standard of deliberate indifference in the context of § 1983

   suits by prison inmates.” Id. at 263. For the reasons discussed

   above, Plaintiff has not submitted evidence established that

   NJDOC, through its employees, were deliberately indifferent to

   Plaintiff’s inability to access services and programs on the

   ground-floor of the prison for the several days that he was housed

   in a second-floor cell. Therefore, Plaintiff’s ADA claim also

   fails on the merits.

         E.     John and Jane Doe Defendants

          Plaintiff named John Does 1-5 and Jane Does 1-5, employees

   of RUCHC, NJDOC or UMDNJ, as defendants in the amended complaint,

   filed on March 23, 2018. (Am. Compl. ¶30; Dkt. No. 135.) After

   completion    of   discovery    and    expiration      of   the   statute   of

   limitations for any claims that accrued as of March 23, 2016,

   two years before the amended complaint was filed, Plaintiff never

   substituted the true identity of any Doe Defendant. “If reasonable

                                         39
Case 1:15-cv-07005-RMB-MJS Document 206 Filed 03/19/21 Page 40 of 42 PageID: 1771



   discovery does not unveil the proper identities, … the John Doe

   defendants must be dismissed.” Blakeslee v. Clinton Cty., 336 F.

   App'x 248, 250 (3d Cir. 2009). Therefore, the Court will dismiss

   the claims against the Doe Defendants. See Fed. R. Civ. P. 21 (“On

   motion or on its own, the court may at any time, on just terms,

   add or drop a party.”)

         F.    Unserved Defendants

         The docket in this matter indicates Plaintiff has failed to

   serve the Amended Complaint on Defendants Lisa Renee Mills, Judith

   Bender, and Monica Tsakiris. Federal Rule of Civil Procedure 4(m)

   states: “[i]f a defendant is not served within 90 days after the

   complaint is filed, the court--on motion or on its own after

   notice to the plaintiff--must dismiss the action without prejudice

   against that defendant….”

         The claims against Lisa Renee Mills and Monica Tsakiris were

   dismissed without prejudice upon screening the original complaint

   on January 12, 2016 (Order, Dkt. No. 6 at 3), and Plaintiff

   realleged claims against them in the Amended Complaint on March

   23, 2018. It appears from the docket that Plaintiff made no

   attempts to serve the Amended Complaint on Lisa Renee Mills or

   Monica Tsakiris, and thus abandoned his claims against these

   defendants. Further, Judith Bender was a newly added defendant

   to the Amended Complaint, and on March 5, 2019, Magistrate Judge

   Schneider ordered counsel for RUCHC to provide Plaintiff with

                                       40
Case 1:15-cv-07005-RMB-MJS Document 206 Filed 03/19/21 Page 41 of 42 PageID: 1772



   Bender’s last known address. (Order, Dkt. No. 143.) The summons

   was returned unexecuted as to Bender on May 3, 2019, because she

   no longer resided at her last known address. (Dkt. No. 150.)

   After discovery closed, the Medical Defendants brought this

   motion for summary judgment on November 5, 2019, without any

   further attempts by Plaintiff to serve Bender with the Amended

   Complaint,       suggesting    that   Plaintiff   likewise   abandoned      his

   claim(s) against her after failing to serve her at her last known

   address. Plaintiff has the very heavy burden to show good cause

   for not serving Mills, Tsakiris and Bender with the Amended

   Complaint three years after it was filed. Plaintiff must show

   good cause within fourteen days of the date of this Opinion and

   accompanying Order or the Court will dismiss the claims against

   these Defendants without prejudice.

         G.     Supplemental Jurisdiction Over Plaintiff’s State Law
                Claims

         If the Court dismisses the claims against the unserved

   defendants upon Plaintiff’s failure to show good cause under

   Federal Rule of Civil Procedure 4(m), no federal claims will

   remain     and   the   Court   will   decline    to   exercise   supplemental

   jurisdiction       over   Plaintiff’s    state    law   claims   pursuant    to

   Federal Rule of Civil Procedure 28 U.S.C. § 1367(c)(3). It is in

   the interests of justice to decline supplemental jurisdiction

   because Plaintiff’s state law claims raise issues within the


                                           41
Case 1:15-cv-07005-RMB-MJS Document 206 Filed 03/19/21 Page 42 of 42 PageID: 1773



   particular expertise of state courts concerning notice and expert

   affidavit    requirements    of   the    New   Jersey   Tort   Claims   Act.

   Moreover, litigants are experiencing delays in proceedings before

   this Court, which has been in a state of judicial emergency with

   judicial vacancies since February 2015.5

  V.    CONCLUSION

        For the reasons discussed above, the Court grants the Medical

   Defendants’ motion for summary judgment on Plaintiff’s § 1983 and

   Title II, ADA claims.



   An appropriate order follows.


  DATE:   March 18, 2021
                               s/Renée Marie Bumb
                               RENÉE MARIE BUMB
                               United States District Judge




   5  See Judicial Vacancies, available at
   https://www.uscourts.gov/judges-judgeships/judicial-
   vacancies/judicial-emergencies (last visited March 9,
   2021).




                                       42
